DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 3/22/2022.
	Claims 21, 39-40 and 43-46 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/19/2018.

Response to Arguments
The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
  The arguments in the response filed 3/22/2022 will be addressed below to the extent they apply to the current rejections.
All of Applicants arguments filed 3/22/2022 have been fully considered and are not persuasive.
Applicant argues that new claim 48 has been added which is directed to compositions having a surfactant as listed in claim 22, along with the claimed antidandruff agent and thickening polymer expected to be capable of having the claimed viscosity and are unable to be thickened in the manner claimed.
This is not persuasive to overcome the 112(a) rejection.  While the claims as amended are narrower with respect to the claimed surfactants, this does not resolve the issues presented by the Examiner as it remains unclear from the specification which surfactants in the claimed genus would be capable of achieving the claimed function of viscosity.  While the examiner noted in the rejection that “all compositions having a surfactant as listed in claim 22, along with the claimed antidandruff agent and thickening polymer are expected to be capable of having the claimed viscosity and are unable to be thickened in the manner claimed, “ this was simply done for purposes of compact prosecution and examination of the species elected by applicant.  Claim 48 does not resolves the issues presented below.
The remainder of Applicant’s arguments with respect to the 112(a) written description rejection are not persuasive for the reasons of record presented in the office action mailed 10/21/2020, pages 2-4, which are incorporated into this office action.
The remainder of Applicants arguments against the 103 rejections were previously presented and already addressed by the Examiner in the office action mailed 12/22/2021, 10/21/2020 and 5/20/2021 and the Examiner’s remarks are incorporated into this office action.

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 recites “starch-derivatives algae extracts” there should be a comma between those two options.  Appropriate correction is required.
Claim Rejections - 35 USC § 112 1st Paragraph
Claims 1-18, 22-29, 31-38, 41-42 and 47-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The instant claims recite “from about 0.5 % to 10% of one or more thickening polymers that are able to raise the viscosity of the formulation to at least 3000 cps at 2s-1; wherein the composition without thickening polymer has a viscosity of less than about 3000 cps at 2s-1 and is unable to be thickened above 3000 cps at 2s-1 with sodium chloride salt in the range of about 0.1% to about 3%.”  The instant specification equates this ability of increase or maintaining viscosity with the type of surfactant used as certain surfactants which form stable micelles are able to increase in viscosity with the addition of a sodium chloride salt, while surfactants forming less stables micelles are not. The instant specification shows that sodium laureth-1 sulfate (SLE1S) forms stable micelles and this is able to be thickened to a viscosity greater than 3000cps with NaCl salt, however sulfates such as Na decyl sulfate, Na deceth-1 sulfate, Na trideceth-2 sulfate and Na undecyl sulfate are unable to be thickened with NaCl salt.  Furthermore, the specification teaches that combinations of SLE1S with the above surfactants that form less stable micelles do not show an increase in viscosity.  Therefore, while the instant specification teaches some species of surfactants which are capable of achieving the claimed properties of viscosity, the instant specification fails to discuss what structural properties of the surfactants are responsible for the claimed functional characteristics. All of the surfactants referred to in the specification, with respect to their properties of viscosity with regards to NaCl salt, all have similar core structure (sodium sulfate with alkyl chains), this issue is made clear by claim 22, which teaches SLE1S to be a suitable single surfactant for use in claim 1, however, the instant specification shows that SLE1S is only capable of achieving the claimed functional properties (i.e. not showing an increase in viscosity) when it is combined with a surfactant such as Na decyl sulfate, Na deceth-1 sulfate, Na trideceth-2 sulfate.  
Thus it’s unclear from the specification and the claims which surfactants are capable of achieving the claimed function of viscosity.
For purposes compact prosecution, all compositions having a surfactant as listed in claim 22, along with the claimed antidandruff agent and thickening polymer are expected to be capable of having the claimed viscosity and are unable to be thickened in the manner claimed.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-13, 15-18, 22-25, 28-29, 31-38 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilvert (US 2014/0348884), Bhandary (WO 98/23258), Wood (US 8,388,699) and Harrison (US 6,642,194).
Hilvert discloses a shampoo composition with improved hair feel, comprising associative thickeners, anionic surfactants and polyDADMAC (Abs). 
The composition is taught to comprise 5-20% of a detersive surfactant; 0.05-3% associated thickeners; 0.05-5% polyquaternium-6 and water (Hilvert – claim 1).
Hilvert teaches the associative thickener to be polyethylene glycol distearate.  
Example 9 of Hilvert discloses a composition comprising:
6% Sodium lauryl sulfate;
10% sodium laureth-3 sulfate – reading on instant claims 22 and 48; 
Dimethicone – reading on instant claims 36-37;
Salicylic acid – scalp health agent, reading on instant claim 38;
2% PEG 150 distearate – reading on associative polymer thickener of instant claims 1c, 2 and 7-9;
Polyquaternium-6 – reading on instant claim 34, etc.
Regarding claim 23: Hilvert teaches that in addition to the anionic detersive surfactants, additional surfactants such as anionic, zwitterionic, amphoteric or other additional surfactants can be added to the composition [0033-0034].  Examples 1-8 and 10 show cocamidopropyl betaine to be a suitable surfactant for use and shows that this can be used in amounts as low as .75% and has high of 2.00%, therefore, it would have been prima facie obvious to add cocamidopropyl betaine to composition 9 with a reasonable expectation of success.
Regarding claims 1a and 10-12: While example 8 exemplifies the use of sodium lauryl sulfate, Hilvert teaches that a variety of anionic detersive surfactants can be used and teaches dioctyl sodium sulfosuccinate and sodium lauryl sulfate to be art recognized equivalent anionic detersive surfactants, therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute sodium lauryl sulfate with dioctyl sodium sulfosuccinate with a reasonable expectation of success.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
While Hilvert exemplifies the use of 6% of these surfactants, Hilvert teaches these surfactants to provide cleaning performance and aid in the formation of the lyotropic crystalline phase, therefore, thus showing it to be a result-effective variable and a skilled artisan would have been motivated to optimize the amounts of detersive surfactants used to obtain a desire cleaning effect.
Hilvert also teaches that the composition can comprise benefit agents such as gel networks (reading on instant claim 35), thickeners and anti-dandruff actives.
Hilvert teaches the shampoo formulations to be in the form of pourable liquids (reading on elected compositional form) [0082].
Regarding claims 1 and 31-33: Hilvert teaches that the shampoo have a pH ranging from 3-9, preferably 4-8 [0073].
However, Hilvert does not teach the composition to comprise piroctone olamine as recited by instant claims 1b, 24-25 and 28-29.
Bhandary teaches hair shampoo compositions comprising 2-50% of surfactants, polyethyleneimine and 0.1-3% piroctone olamine (Abs).   Bhandary exemplifies a shampoo composition comprising sodium laureth sulfate as the surfactant.
Bhandary teaches that piroctone olamine is available under the brand Octopirox and is considered substantive to scalp and hair and is a known antidandruff agent and is used in rinse off products (Pg. 6).
It would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of Hilvert with those of Bhandary and add 0.1-3% of octopirox to the shampoo composition of Hilvert to provide the composition with antidandruff properties.  One of skill in the art would have a reasonable expectation of success as Hilvert teaches that antidandruff agents can be effectively added and Bhandary taches that Octopirox is a well-known antidandruff agent and can be successfully used in shampoo compositions comprising SLES.
However, the above references do not teach the composition to also comprise sodium C10-15 pareth-n sulfate where n is between 0.5-3.5 and the alkyl chain can be linear of branched, elected species.
Wood teaches a hair composition which can comprise anionic surfactants such as sodium C10-15 paerth-3 sulfate and sodium laureth sulfate (Col. 5, lines 45-60).
Harrison teaches that sodium C10-15 pareth sulfate is an anionic surfactants suitable for use in cleansing compositions (Abs and Col. 4, lines 40-45).
It would have been prima facie obvious for a skilled artisan before the effective filing date of the claimed invention to add sodium C10-15 paerth-3 sulfate to the composition of Hilvert along with SLES as both are taught by the prior art to be anionic surfactants suitable for use in cleansing compositions and in hair and its prima facie obvious to combine two functionally equivalent composition each taught by the prior art to be used for the same purpose in order to create a 3rd composition for the same purpose.
Instant claim 1 requires “thickening polymers that are able to raise the viscosity of the formulation to at least 3000 cps at 2s-1…” as the prior art makes obvious the claimed composition and the claimed thickening polymer, antidandruff agent and surfactant(s), the composition claimed and the composition of the prior art are expected to have the same properties absent evidence to the contrary, therefore, the carbomer in Hilvert is able to raise the viscosity of the formulation to at least 3000cps and the composition without the thickening polymer rise unable to be thickened above 3000cps with sodium chloride salt.
Regarding claims 4-6 and 13: These claims recite “where one or more thickening polymers are able to raise the viscosity…”  and “wherein the composition without the thickening polymer…” The prior art makes obvious the claimed thickening polymers and the claimed surfactants, therefore as a compound and its properties are inseparable the thickening polymer of the prior art is capable of raising the viscosity as claimed.
Regarding claims 15-18: The prior makes obvious the structural limitations being claimed, therefore, the composition claimed and the composition of the prior art is expected to have the same properties absent evidence to the contrary.
MPEP 2112.01 II cites ““Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”

Claims 1-18, 22-25, 28-29, 31-38 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilvert (US 2014/0348884), Bhandary (WO 98/23258), Sharma (WO 2015/033351), Carbopol Aqua SF-1 Technical Data Sheet, Wood (US 8,388,699) and Harrison (US 6,642,194).
Hilvert discloses a shampoo composition with improved hair feel, comprising associative thickeners, anionic surfactants and polyDADMAC (Abs). 
The composition is taught to comprise 5-20% of a detersive surfactant; 0.05-3% associated thickeners; 0.05-5% polyquaternium-6 and water (Hilvert – claim 1).
Hilvert teaches the associative thickener to be polyethyleneglycol distearate.  
Example 9 of Hilvert discloses a composition comprising:
6% Sodium lauryl sulfate;
10% sodium laureth-3 sulfate – reading on instant claim 22 and 48; 
Dimethicone – reading on instant claims 36-37;
Salicylic acid – scalp health agent, reading on instant claim 38;
2% PEG 150 distearate – reading on elected polyethylene glycol of instant claim 14;
Polyquaternium-6 – reading on instant claim 34, etc.
Regarding claim 23: Hilvert teaches that in addition to the anionic detersive surfactants, additional surfactants such as anionic, zwitterionic, amphoteric or other additional surfactants can be added to the composition [0033-0034].  Examples 1-8 and 10 show cocamidopropyl betaine to be a suitable surfactant for use and shows that this can be used in amounts as low as .75% and has high of 2.00%, therefore, it would have been prima facie obvious to add cocamidopropyl betaine to composition 9 with a reasonable expectation of success.
Regarding claims 1a and 10-12: While example 8 exemplifies the use of sodium lauryl sulfate, Hilvert teaches that a variety of anionic detersive surfactants can be used and teaches dioctyl sodium sulfosuccinate and sodium lauryl sulfate to be art recognized equivalent anionic detersive surfactants, therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute sodium lauryl sulfate with dioctyl sodium sulfosuccinate with a reasonable expectation of success.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
While Hilvert exemplifies the use of 6% of this surfactants, Hilvert teaches these surfactants to provide cleaning performance and aid in the formation of the lyotropic crystalline phase, therefore, thus showing it to be a result-effective variable and a skilled artisan would have been motivated to optimize the amounts of detersive surfactants used to obtain a desire cleaning effect.
Hilvert also teaches that the composition can comprise benefit agents such as gel networks (reading on instant claim 35), thickeners and anti-dandruff actives.
Hilvert teaches the shampoo formulations to be in the form of pourable liquids (reading on elected compositional form) [0082].
Regarding claims 31-33: Hilvert teaches that the shampoo have a pH ranging from 3-9, preferably 4-8 [0073] and viscosity of 4000-20,000 cP [0085].
However, Hilvert does not teach the composition to comprise piroctone olamine as recited by instant claims 24-25 and 28-29.
Bhandary teaches hair shampoo compositions comprising 2-50% of surfactants, polyethyleneimine and 0.1-3% piroctone olamine (Abs).   Bhandary exemplifies a shampoo composition comprising sodium laureth sulfate as the surfactant.
Bhandary teaches that piroctone olamine is available under the brand Octopirox and is considered substantive to scalp and hair and is a known antidandruff agent and is use in rinse off products (Pg. 6).
It would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of Hilvert with those of Bhandary and add 0.1-3% of octopirox to the shampoo composition of Hilvert to provide the composition with antidandruff properties.  One of skill in the art would have a reasonable expectation of success as Hilvert teaches that antidandruff agents can be effectively added and Bhandary taches that Octopirox is a well-known antidandruff agent and can be successfully used in shampoo compositions comprising SLES.
However, the above references does not teach the composition to comprise an acrylate thickening polymer as elected (Carbopol Aqua SF-1) and reading on claims 1-3 and 7-9.
Shamra teaches antidandruff compositions  which comprise antidandruff agents, surfactants such as SLES and rheology modifiers such as Carbopol Aqua SF-1 (Example 4) in amounts ranging from 0-10% (Pg. 9) and exemplifies the use of 6, 7 and 9%.
The Carbopol technical data sheet (TSD) teaches Carbopol Aqua SF-1 to be a rheology modifier that provides the convenience of a liquid while delivering benefits to surfactants-based cleansing products.  Carbopol Aqua SF-1 was specifically designed to impart efficient suspending and stabilizing, as well as thickening properties to formulations containing high level of surfactants and have low pH.  Insoluble and difficult-to-stabilize ingredients such as silicones can be co-emulsified and stabilized. Finally, Carbopol Aqua SF-1 polymer has the remarkable ability to enhance the pearlescent appearance of surfactant formulations, such as shampoos.
It would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of Hilvert with those of Carbopol and add 0-10% of Carbopol Aqua SF-1 to the shampoo composition of Hilvert to provide the composition enhanced properties such as efficient suspending, thickening and stabilization.  One of skill in the art would have a reasonable expectation of success as Hilvert teaches that thickening agents can be effectively added and Sharma teaches that Carbopol Aqua SF-1 is a well-known rheology modifier and can be successfully used in shampoo compositions comprising SLES and antidandruff agents.
However, the above references do not teach the composition to also comprise sodium C10-15 pareth-n sulfate where n is between 0.5-3.5 and the alkyl chain can be linear of branched.
Wood teaches a hair composition which can comprise anionic surfactants such as sodium C10-15 paerth-3 sulfate and sodium laureth sulfate (Col. 5, lines 45-60).
Harrison teaches that sodium C10-15 pareth sulfate is an anionic surfactants suitable for use in cleansing compositions (Abs and Col. 4, lines 40-45).
It would have been prima facie obvious for a skilled artisan before the effective filing date of the claimed invention to add sodium C10-15 paerth-3 sulfate to the composition of Hilvert along with SLES as both are taught by the prior art to be anionic surfactants suitable for use in cleansing compositions and in hair and its prima facie obvious to combine two functionally equivalent composition each taught by the prior art to be used for the same purpose in order to create a 3rd composition for the same purpose.
Instant claim 1 requires “thickening polymers that are able to raise the viscosity of the formulation to at least 3000 cps at 2s-1…” as the prior art makes obvious the claimed composition and the claimed thickening polymer, antidandruff agent and surfactant, the composition claimed and the composition of the prior art are expected to have the same properties absent evidence to the contrary, therefore, the carbomer as made obvious above is able to raise the viscosity of the formulation to at least 3000cps and the composition without the thickening polymer rise unable to be thickened above 3000cps with sodium chloride salt.
Regarding claims 4-6 and 13: These claims recite “where one or more thickening polymers are able to raise the viscosity…”  and “wherein the composition without the thickening polymer…” The prior art makes obvious the claimed thickening polymers and the claimed surfactants, therefore as a compound and its properties are inseparable the thickening polymer of the prior art is capable of raising the viscosity as claimed.
Regarding claims 15-18: The prior makes obvious the structural limitations being claimed, therefore, the composition claimed and the composition of the prior art is expected to have the same properties absent evidence to the contrary.
MPEP 2112.01 II cites ““Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”


Claims 1-2, 4-13, 15-18, 22-25, 28-29, 31-38, 47 and 48is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilvert (US 2014/0348884), Bhandary (WO 98/23258), Wood (US 8,388,699) and Harrison (US 6,642,194), as applied to claims 1-2, 4-13, 15-18, 22-25, 28-29, 31-38 and 48 above and further in view of Wittersheim (US 4,309,119).
As discussed above, Hilvert and Bhandary make obvious the limitations of claims 1-2, 4-13, 15-18, 22-25, 28-29, 31-38 and 48, however, they do not teach the composition to be applied using an applicator.
Wittersheim discloses an applicator device for cosmetic preparation wherein the cosmetic preparation can be applied to the body part being treated, in quantities controllable by means of a self-closing valve (Abs). 
It would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of Hilvert and Bhandary with those Wittersheim and use the device of Wittersheim to apply the composition (which for a system) made obvious above as Wittersheim is capable of being used with cosmetic preparation and allow for controlled quantities of the composition to be applied.  One of skill in the art would have a reasonable expectation of success as its prima facie obvious for a person of skill in the art to pursue the known options within his or her own technical grasp to achieve the predictable result of formulating a cosmetic for topical application to a subject.

Claims 1-2, 4-13, 15-18, 22-25, 26-27, 28-29, 31-38, 42 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilvert (US 2014/0348884), Bhandary (WO 98/23258), Wood (US 8,388,699) and Harrison (US 6,642,194), as applied to claims 1-2, 4-13, 15-18, 22-25, 28-29, 31-38 and 48 above and further in view of Jayaswal (WO 2015/055432).
As discussed above, Hilvert and Bhandary make obvious the limitations of claims 1-2, 4-13, 15-18, 22-25, 28-29, 31-38 and 48, however, they do not teach the composition to comprise climbazole.
Jayaswal discloses a hair care composition comprising a cationic deposition polymer and discrete dispersed droplets of a water-insoluble conditioning agent (Abs).  
Example 9-10 of Jayaswal disclose compositions comprising: Sodium laureth sulfate, cocoamidopropyl betaine , cationic polymer, guar hydroxypropyltrimonium chloride, dimethicone/dimethiconol, perfume, etc.
 Jayaswal teaches that sodium lauryl ether sulfate (also known as sodium laureth sulfate), where n=1-3 is preferred, reading on elected species.
Jayaswal teaches that preferred hair composition comprise antidandruff agents such as azole based antifungal agents (i.e. climbazole as seen in the example above), octopirox, methyl pyrithione salts, selenium sulfide and mixtures thereof. 
In view of these teachings, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above references and substitute octopirox (i.e. piroctone olamine) with climbazole in the composition made obvious above, as its prima facie obvious to substitute one art recognize equivalent for another as they are each taught to be used for the same purpose.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
Regarding claim 42: Hilvert teaches that additional cosmetic ingredients such as perfumes can be added [0058], thus the addition of a perfume to the composition made obvious above is prima facie obvious as it is specifically contemplated and would yield no more than one would expect from such an arrangement, however, Hilvert does not teach the amounts in which this can be used.
Jayaswal teaches the addition of perfumes and demonstrates these to be used in amounts of 0.7%, therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above references and use .7% of perfume as taught by Jayaswal as its prima facie obvious for a skill artisan to pursue the known options within his or her own technical grasp to achieve the predictable result of formulating a hair care product, such as a shampoo, with a perfume.  One of skill in the art would have a reasonable expectation of success as both Hilvert and Jayaswal teach hair care compositions comprising anionic cleansing surfactants and ,any other overlapping ingredients, such as cocoamidopropyl betaine ,cationic polymers , guar hydroxypropyltrimonium chloride, dimethicone/dimethiconol, etc., 

Claims 1-2, 4-13, 15-18, 22-25, 28-29, 31-38, 41 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilvert (US 2014/0348884), Bhandary (WO 98/23258), Wood (US 8,388,699) and Harrison (US 6,642,194), as applied to claims 1-2, 4-13, 15-18, 22-25, 28-29, 31-38 and 48 above and further in view of Flammer (US 2003/0161802).
As discussed above, Hilvert and Bhandary make obvious the limitations of claims 1-2, 4-13, 15-18, 22-25, 28-29 and 31-38, however, they do not teach the composition to comprise menthol.
Flammer teaches anti-dandruff and anti-itch compositions comprising an antidandruff agent, a cooling sensate material and a cooling sensate (Abs).  Flammer teaches that there is an unexpected advantage in using menthol in combinations with cooling sensate enhancers with antidandruff substances.  Benefits include substantial soothing effect, deep-cleaned effect, cooling effect and/or significantly enhanced “menthol/medicated” aroma [0009-0016].
It would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of the above references with those of Flammer and add menthol and a cooling sensate enhancer as Flammer teaches that these components in combination with antidandruff substances provides enhanced benefits such as substantial soothing effect and menthol aroma. Absent evidence to the contrary, one of skill in the art would have a reasonable expectation of success as both Flammer and Hilvert teach shampoos for personal care which can be applied to hair (Flammer – claims 12 and [0069]).
Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/            Primary Examiner, Art Unit 1613